Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 1/12/22.  Claims 1,511 are amended and claim 13 is canceled.  Claims 1-12 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (2013/0323355) in view of Mallon ( 2010/0063269).
For claim 1, Zhang discloses a composition comprising gluten-free cereal flour and a hydroxypropyl methylcellulose.  The hydroxypropyl methylcellulose contains 10-40% methoxyl groups and 3-35%, preferably 4-12% hydroxypropoxyl groups.  For claim 5, the methoxyl groups are in the range of 10-40, preferably 15-30%,  
For claims 6-7, the hydroxypropoxyl groups are in the range of 4-12%.  
For claims 8-9, the hydroxypropyl methylcellulose is includes in amount of up to 15 parts based on 100 parts of the gluten-free flours.  For claim 11, water is added to the composition to prepare dough or batter.  
For claim 12, a food product is made from the composition. 
( see paragraphs 0008,0013,0014,0016,0021,0024,0025)
Zhang does not disclose the viscosity and the Mw/Mn as in claim 1, the viscosity as in claims 2-3, the Mw/Mn as in claim 4 and the combination of flour as in claim 10.
Mallon discloses a process for reducing the average molecular weight of cellulose ether.  The weight average molecular weight and the number average weight are both reduced.  Mallon discloses the molecular weight of a cellulose ether is commonly expressed by its viscosity.  The reduction in 
The claimed ranges of hydroxypropyl  methylcellulose, methoxyl content and hydroxypropoxyl content lie within the ranges disclosed in Mallon. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990)
As shown in Mallon the average molecular weight and the number average molecular weight of the cellulose ether is related to the degree of polymerization which affects the viscosity of the cellulose.  The viscosity affects the color of the cellulose ether.  Knowing this property and how the cellulose ether can be treated to reduce the viscosity and obtain certain Mw/Mn ratio, it would have been within the skill of one in the art to determine the Mw/Mn and viscosity depending  the color desired.  Such parameter is a result-effective variable which can be determined through routine experimentation.  Zhang discloses different types of gluten-free flour can be used.  It would have been an obvious matter of choice to select any particular combination depending on the taste, flavor and texture desired.  The selection would have been a matter of preference.
Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that the viscosity disclosed in Zhang has significantly higher viscosity than the HPMC recited in claim 1.   This argument is not persuasive.  It is already recognized in the rejection that Zhang does not disclose the same viscosity range as claimed.  However, the Zhang reference is not used alone.  Mallon shows that the viscosity affects the color of the cellulose ether and that the cellulose can be depolymerize to reduce the viscosity and to obtain varying average molecular .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 8, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793